         Case 3:14-cv-00269-MMD-CLB Document 102 Filed 03/18/20 Page 1 of 5



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     *C.B. Kirschner
5    Assistant Federal Public Defender
6    Pennsylvania State Bar No. 92998
     411 E. Bonneville Ave., Ste. 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    Kimberly_Sandberg@fd.org
9    CB_Kirschner@fd.org

10
     *Attorneys for Petitioner James David McClain
11

12

13                        U NITED S TATES D ISTRICT C OURT
                                D ISTRICT OF N EVADA
14

15   James David McClain,
16               Petitioner,                   Case No. 3:14-cv-00269-MMD-CLB
17         v.                                  Joint Motion to Continue
18                                             Evidentiary Hearing
     Robert LeGrand, et al.,
19               Respondents.
20

21

22

23

24

25

26

27
          Case 3:14-cv-00269-MMD-CLB Document 102 Filed 03/18/20 Page 2 of 5



1                                        Introduction
2          An evidentiary hearing is set in this case for April 29 and 30, 2020. Both
3    parties (Assistant Federal Defenders Kimberly Sandberg and C.B. Kirschner on
4    behalf of McClain, and Senior Deputy Attorney General Charles L. Finlayson on
5    behalf of Respondents) respectfully ask this Court to continue the hearing, and
6    respective filing deadlines, for at least two months. The spread of the coronavirus
7    disease (COVID-19) and the government recommendations in response to the
8    spread will make it extremely difficult and dangerous to adequately prepare for the
9    hearing, subpoena and meet with witnesses, and follow this Court’s order to provide
10   hard-copies of exhibit binders to the Courtroom Administrator prior to the hearing.
11         The Ninth Circuit has recognized the current pandemic “has disrupted
12   services of all kinds” and is a valid basis for extending deadlines and cancelling in-
13   person court appearances. 1 Given the nature of the evidentiary hearing, and
14   number of witnesses, holding the hearing via video would not be feasible. Kimberly
15   Sandberg, C.B. Kirschner, Investigator Adam Dunn, and Paralegal Katie McCarthy
16   will have to travel by air to be present for the hearing, which would be in violation
17   of the government’s recommendations to avoid non-essential air travel. 2
18   Additionally, at least one person from the aforementioned group suffers an
19   underlying medical condition which puts them in a high risk group. Finally, the
20   hearing itself would involve a gathering of 10 people or more, which is against the
21

22

23

24
           http://cdn.ca9.uscourts.gov/datastore/general/2020/03/16/COVID-
           1
25
     19%20Notice.pdf
26         2 https://www.whitehouse.gov/wp-
     content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf;
27
     https://www.cdc.gov/coronavirus/2019-ncov/community/large-events/index.html

                                                 2
          Case 3:14-cv-00269-MMD-CLB Document 102 Filed 03/18/20 Page 3 of 5



1    recommendations of the President’s Coronavirus Guidelines for America and the
2    Centers for Disease Control and Prevention. 3
3          Because of the unexpected pandemic caused by coronavirus, both parties
4    respectfully ask this Court to continue the hearing and all filing deadlines for two
5    months. If this Court grants a continuance, both parties also ask this Court to
6    allow counsel to ascertain the availability of all witnesses before setting a final date
7    for the hearing.
8          A.        Preparation for the hearing and subpoenaing witnesses
9          Attorneys Kimberly Sandberg and C.B. Kirschner, along with Investigator
10   Adam Dunn, intended to travel to Reno on April 6, 2020, to meet with Dr. Brian
11   Leany and Martin Crowley in order to prepare for their testimonies. We also
12   intended to subpoena Mr. Crowley and Ms. Emm-Smith. 4 This air-travel will no
13   longer be possible. The Federal Public Defender, District of Nevada, has ordered all
14   employees not to travel by air for work. The President’s Coronavirus Guidelines for
15   America and the CDC have also recommended that people do not fly if possible. 5
16   Preparing witnesses for testimony via Skype or other electronic means will be
17   extremely difficult, especially because many employees of the Federal Public
18   Defenders office have opted to telework (including undersigned counsel and
19   Investigator Adam Dunn). This means all parties would have to appear via Skype
20   from multiple locations to prepare the witnesses. At this time, we also do not know
21   whether Mr. Crowley has the capability to use Skype. Therefore, we ask this Court
22

23         3   Id.

24
           4Although both witnesses were informed of the hearing date well in
     advanced and agreed to be present, we will personally serve them subpoenas.
25         5 https://www.whitehouse.gov/wp-
26   content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf;
           https://www.cdc.gov/coronavirus/2019-ncov/community/large-
27
     events/index.html

                                                 3
          Case 3:14-cv-00269-MMD-CLB Document 102 Filed 03/18/20 Page 4 of 5



1    to continue the hearing so that the witnesses can be prepared in person at a time
2    when it is safer to travel, and at a time when social distancing is less urgent.
3           B.        Preparing and providing hard-copies of the exhibits
4           Many members of the Federal Public Defender’s Office and Attorney
5    General’s Office are now either working remotely or anticipate working remotely in
6    the near future. Both parties have concerns about the adequacy of the VPN systems
7    and anticipate periods of limited network access. Coordinating and assembling
8    large numbers of exhibits may be difficult. Additionally, in the Federal Defender’s
9    Office, the paralegal and legal assistant assigned to McClain’s case are both
10   teleworking because of the coronavirus pandemic. While they are able to perform
11   many tasks remotely, preparing hard-copies of the voluminous exhibits and putting
12   them into binders is not one of them. This preparation requires a commercial grade
13   printer, which they do not have at their disposal.
14          C.        Travelling to the hearing and the hearing itself
15          As noted above, FPD members Kimberly Sandberg, C.B. Kirschner, Adam

16   Dunn, and Katie McCarthy will have to travel to the hearing by air. The travel will

17   also include staying at a hotel and eating food from restaurants, all of which is
18   recommended against in the President’s Coronavirus Guidelines for America and
19   the Centers for Disease Control and Prevention at this time. 6 Furthermore, more
20   than 10 people will have to be in the courtroom at the same time for the hearing.

21   Additionally, the Nevada Department of Corrections has cancelled all in-person

22   visits, including legal visits, at this time. It is unclear whether it will be possible to
23   secure Mr. McClain’s presence for the hearing. Limiting any possible exposure of

24   the virus into the prison system is of the utmost importance, given the close-quarter
25   living facilities and large number of high risk individuals.
26

27          6   Id.


                                                   4
          Case 3:14-cv-00269-MMD-CLB Document 102 Filed 03/18/20 Page 5 of 5



1          D.     The Nevada Attorney General’s Office concurs with the Federal
                  Public Defender’s representations.
2
           The Nevada Attorney General’s Office concurs with the Federal Public
3
     Defender’s representations and agrees that a continuance is appropriate. Senior
4
     Deputy Attorney General Charles L. Finlayson is currently co-managing the Post-
5
     Conviction Division while the Chief is on annual leave. Mr. Finlayson has been in
6
     constant contact with senior staff regarding the developing crisis. It is exceedingly
7
     difficult for Respondents to prepare for an evidentiary hearing at this time.
8
                                       Conclusion
9
           In light of the unexpected coronavirus pandemic, both parties respectfully
10
     ask this Court to continue the evidentiary hearing for at least two months, subject
11
     to a status report with this Court regarding the availability of witnesses. Both
12
     parties stipulate that, should a continuance be granted, all relevant filing deadlines
13
     should be extended accordingly.
14

15

16         Dated March 18, 2020.
17
           Respectfully submitted,
18

19         /s/ Kimberly Sandberg                    /s/ Charles Finlayson
           Kimberly Sandberg                        Charles Finlayson
20
           Assistant Federal Public Defender        Senior Deputy Attorney General
21

22         /s/ CB Kirschner
           C.B. Kirschner
23
           Assistant Federal Public Defender
24

25

26

27


                                                5
